By the Court —
Ltons, J., delivering the opinion.
-The plaintiff in error, being a minor and not subject by the laws of Congress, or of the State of Georgia, to the performance of military service, was entitled to his discharge. That his enlistment was a voluntary act of his ówn, and that he had received the bounty allowed by Act of Congress for voluntary enlistment, pay and clothing, does not affect the question. These things go to establish a contract and one by which he would have been bound had he been able to contract, but on account of his minority he was incapable of making a contract binding on himself. Had he been of sufficient age to be subject to the performance of military duty, I mean of the age fixed by law for that purpose, the case would be different, for then the contract must be understood with reference to his liability to the performance of the service he contracted to render. His mother was entitled to his services, and .had she received the bounty and consented to the enlistment the liability of the plaintiff would have been fixed. As she neither consented nor received the bounty, and the plaintiff himself was incapable of contracting, he was entitled to a discharge from the service.
Let the judgment be reversed.